 


117 HRES 41 EH: Providing for consideration of the resolution (H. Res. 24) impeaching Donald John Trump, President of the United States, for high crimes and misdemeanors.
U.S. House of Representatives
2021-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS 
1st Session 
H. RES. 41 
In the House of Representatives, U. S., 
 
January 13, 2021 
 
RESOLUTION 
Providing for consideration of the resolution (H. Res. 24) impeaching Donald John Trump, President of the United States, for high crimes and misdemeanors. 
 
 
That upon adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the resolution (H. Res. 24) impeaching Donald John Trump, President of the United States, for high crimes and misdemeanors. The previous question shall be considered as ordered on the resolution and on any amendment thereto to adoption without intervening motion or demand for division of the question except two hours of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary or their respective designees.  2.Until completion of proceedings enabled by the first section of this resolution— 
(a)the Chair may decline to entertain any intervening motion, resolution, question, or notice; and  (b)the Chair may decline to entertain the question of consideration.  
3.Upon adoption of House Resolution 24— (a)House Resolution 40 is hereby adopted; and  
(b)no other resolution incidental to impeachment relating to House Resolution 24 shall be privileged during the remainder of the One Hundred Seventeenth Congress.  4.Section 5 of House Resolution 8, agreed to January 4, 2021, is amended by striking January 28 each place that it appears and inserting February 11. 
 
Cheryl L. Johnson,Clerk. 
